Citation Nr: 0534125	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
2001 for the grant of service connection for anterior 
cruciate ligament insufficiency, osteoarthritis, and 
osteochondroma of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected anterior cruciate ligament 
insufficiency, osteoarthritis, and osteochondroma of the 
right knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for anterior cruciate ligament insufficiency, 
osteoarthritis, and osteochondroma of the right knee, and 
assigned a 10 percent evaluation, effective February 8, 2001.


FINDINGS OF FACT

1.  The veteran's May 1972 claim for service connection for a 
right knee disability was denied by an unappealed rating 
decision in November 1972.  

2.  The veteran's July 1996 and August 1998 claims to reopen 
his claim for service connection for a right knee disability 
were denied by unappealed rating decisions in September 1996 
and September 1998, respectively.  

3.  On February 8, 2001, the veteran sought to reopen his 
claim of service connection for a right knee disability.  

4.  Throughout the rating period on appeal, the veteran's 
right knee disability, to include anterior cruciate ligament 
insufficiency, osteoarthritis, and osteochondroma, has been 
manifested by slight instability, pain, and limitation of 
motion.




CONCLUSIONS OF LAW

1.  An effective date prior to February 8, 2001 for the grant 
of service connection for anterior cruciate ligament 
insufficiency, osteoarthritis, and osteochondroma of the 
right knee, is not warranted.  38 U.S.C.A. § 5101 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected right knee anterior 
cruciate ligament insufficiency and osteochondroma, on the 
basis of instability and recurrent subluxation, have not been 
met.  38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5257 (2005).

3.  The criteria for a separate 10 percent initial 
evaluation, but no higher, for right knee osteoarthritis 
based on limitation of motion, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5106, 5107, 5126 (West 2002)) was signed into law.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  

In this case, the issues on appeal of an increased evaluation 
for a right knee disability, and an earlier effective date 
for the grant of service connection for a right knee 
disability, stem from a notice of disagreement following 
notice of the June 2003 rating decision that granted service 
connection for a right knee disability, for which VCAA 
notification had been issued in May 2001.  As such, the VCAA 
notice exception outlined in VAOPGCPREC 8-2003 is applicable. 

The Board observes that in the May 2001 letter, the RO 
apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he was to provide, and which information and 
evidence, if any, VA would attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, issue of entitlement to 
service connection for a right knee disability was initially 
denied prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2001 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant was not prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only was the appellant provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement was satisfied because the appellant was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

1.  Earlier Effective Date

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2005).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after a final allowance will be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for his 
right knee disability.  The Board observes that the veteran 
filed a claim for a right knee disability in May 1972, within 
a year from his November 1971 separation from service.  
However, the record reflects that the veteran did not appeal 
the November 1972 RO denial of the claim.  As such, that 
determination is final.  38 U.S.C.A. § 7105 (West 2002).  
Therefore, in this case, the effective date for the grant of 
direct service connection is the date of receipt of the 
veteran's claim to reopen.  The Board observes that the 
veteran, on two occasions -- in July 1996 and August 1998, 
filed claims to reopen his claim for service connection for a 
right knee disability.  However, the record reflects that he 
did not appeal the September 1996 and September 1998 RO 
denials of the claims.  As such, these determinations are 
final.  38 U.S.C.A. § 7105.  Indeed, in a June 2003 decision, 
the Board found that the September 1998 rating decision was 
final.  Thus, the Board concludes that as the veteran's most 
recent claim to reopen his claim for service connection for a 
right knee disability was received by the RO on February 8, 
2001, the proper date for the grant of service connection was 
February 8, 2001, the date the veteran's claim was received 
by the RO.  As the RO has already properly assigned this date 
as the effective date for the veteran's grant of service 
connection for right knee disability, the Board finds that 
there is no other basis on which an earlier effective date 
may be assigned.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for the grant of service 
connection for anterior cruciate ligament insufficiency, 
osteoarthritis, and osteochondroma of the right knee.

2.  Increased Evaluation 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005). After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran. 38 C.F.R. § 3.102 (2005). 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.). Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered. In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability. VAOPGCPREC 23- 
97. A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized. 
VAOPGCPREC 9-98.

Diagnostic Code 5257 contemplates recurrent subluxation and 
lateral instability. Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee. A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment. Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  

Under Diagnostic Code (DC) 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161. Diagnostic Code 5260 concerns limitation of leg 
flexion. A noncompensable rating is warranted where flexion 
is limited to 60 degrees. A 10 percent rating is warranted 
where flexion is limited to 45 degrees. A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. 
Under that Code section, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees. A 20 
percent evaluation is for application where extension is 
limited to 15 degrees. A 30 percent rating applies where 
extension is limited to 20 degrees. A 40 percent rating is 
warranted where extension is limited to 30 degrees. Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

In this case, the veteran contends that an increased 
evaluation is warranted for his service-connected right knee 
disability.  He is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for his disability. The next 
highest evaluation of 20 percent disabling is available for 
moderate recurrent subluxation or lateral instability of the 
knee.
 
However, the Board finds that the evidence of record does not 
demonstrate that the veteran is entitled to such evaluation.  
In this regard, the record reflects that since February 2001, 
the veteran has complained of experiencing right knee 
instability, which has been treated with physical therapy and 
an ACL knee brace.  However, on examination in February 2001, 
although the veteran had a positive Lachman's test and pivot 
shift test, he had a negative posterior drawer test and no 
effusion was noted.  Moreover, on examination in May 2003, 
the veteran's right knee was negative for laxity, his 
anterior/posterior draw test and his valgus/varus stress test 
were within normal limits, and there was no effusion or 
edema.  Also, although the veteran indicated that he had an 
altered gait due to his knee disability, examination revealed 
that his gait was within normal limits. Therefore, the Board 
concludes that in the absence of any other evidence of record 
that indicates greater than slight instability of the right 
knee, a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  Additionally, the Board notes that 
although the evidence of record demonstrates that the veteran 
uses a brace on his knee, there is no indication that he has 
any impairment of the tibia and fibula.  Hence, a rating 
under Diagnostic Code 5262 based merely on the use of a brace 
would be inappropriate.

Finally, as Diagnostic Code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here. See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that in addition to a rating under DC 5257, a 
separate rating may be assigned, if otherwise applicable, for 
both limitation of flexion of a knee and limitation of 
extension of that knee.  In this regard, the Board has 
considered rating the veteran's right knee under DC 5260, 
pursuant to which the severity of limitation of leg flexion 
is evaluated. A review of the evidence reveals that on 
examination in February 2001 and March 2001, the veteran had 
right knee flexion to 130 degrees.  Similarly, on examination 
in May 2003, the veteran's right knee active flexion was to 
140 degrees.  The Board observes that these ranges of motion 
are well in excess of the criteria for a noncompensable (zero 
percent) rating under DC 5260, which contemplates flexion 
limited to 60 degrees. Therefore, as the limitation of 
flexion of the veteran's right knee is in excess of that 
required for a noncompensable rating under DC 5260, a 10 
percent rating is not warranted under this diagnostic code.

The Board has also considered rating the veteran's right knee 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated. However, 
the evidence shows that on examination in February 2001, 
March 2001, and May 2003, the veteran's right knee extension 
has consistently been shown to be full, to zero degrees. The 
Board observes that this level of motion is also well in 
excess of the criteria for a noncompensable (zero percent) 
rating under DC 5261, which contemplates extension limited to 
5 degrees.  Therefore, as the limitation of extension of the 
veteran's right knee is in excess of that required for a 
noncompensable rating under DC 5261, a 10 percent rating is 
not warranted under this diagnostic code.
 
However, Diagnostic Code 5003 through Diagnostic Code 5010 
for degenerative arthritis also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected where there is, among 
other things, painful motion.  In this case, the Board 
observes that in May 2003, the veteran was diagnosed with 
osteoarthritis, which was based on X-ray findings. Moreover, 
the record reflects that the veteran has experienced painful 
motion associated with such arthritis.  In this regard, on 
the May 2003 examination, the examiner reported that there 
was increased guarding of the right knee during range of 
motion and laxity exercises and that pain caused mild to 
moderate functional impairment. Thus, the Board finds that 
the veteran's right knee disability warrants a 10 percent 
rating under DC 5003.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related code 
sections. In this regard, there is no evidence showing that 
the veteran suffers from ankylosis (i.e., complete bony 
fixation) of either knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5256, or genu recurvatum, as contemplated by DC 5263.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain on use. The Board recognizes that 
examiners have acknowledged and confirmed such symptomology.  
The Board, however, finds that an additional evaluation for 
pain and limitation of motion under these provisions is not 
appropriate in this instance.  Pain and functional impairment 
are already considerations of 38 C.F.R. 4.56 and DC 5003 and, 
thus, the veteran has already been compensated consistent 
with his symptoms for a right knee disability under these 
criteria.  Thus, he has already been compensated for painful 
motion as associated functional loss. 38 C.F.R. §§ 4.40, 4.45 
(2005); De Luca, supra.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an effective date earlier than February 8, 
2001 for the grant of service connection for anterior 
cruciate ligament insufficiency, osteoarthritis, and 
osteochondroma of the right knee, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee anterior cruciate ligament 
insufficiency and osteochondroma, on the basis of instability 
and recurrent subluxation, is denied.

A separate 10 percent initial evaluation for right knee 
osteoarthritis based on limitation of motion, is granted, 
subject to the applicable law governing the award of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


